Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  May 17, 2017                                                                                         Stephen J. Markman,
                                                                                                                 Chief Justice

                                                                                                            Brian K. Zahra
                                                                                                    Bridget M. McCormack
  155479(25)                                                                                              David F. Viviano
                                                                                                      Richard H. Bernstein
                                                                                                             Joan L. Larsen
  KIMBERLY RABURN,                                                                                        Kurtis T. Wilder,
           Plaintiff-Appellee,                                                                                        Justices
                                                                    SC: 155479
  v                                                                 COA: 335415
                                                                    Lenawee CC: 15-005310-NH
  TERRY KIMBERG, CRNA,
           Defendant-Appellant,
  and
  UNKNOWN ANESTHESIOLOGIST,
  EMMA L. BIXBY HOSPITAL, and
  PROMEDICA HEALTH SYSTEMS, INC.,
             Defendants.
  __________________________________________/

          On order of the Chief Justice, the motion of defendant-appellant to extend the time
  for filing its reply is GRANTED. The reply will be accepted as timely filed if submitted
  on or before May 29, 2017.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                                   May 17, 2017
                                                                               Clerk